Citation Nr: 1640435	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a rating in excess of 10 percent for a right knee disability.	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active naval service from February 1995 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In April 2008, August 2010, May 2012, January 2013, and August 2013, the appeal was remanded for further development.  It now returns to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The most recent VA examination to assess the severity of the Veteran's right knee disability was performed in October 2011.  In an August 2016 submission, the Veteran, through his representative, asserted that his right knee symptomatology had increased in severity since that time.  

Additionally, the VA examination performed in October 2011 has been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court in Correia held that held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The October 2011 VA examination report does not meet these requirements and is therefore inadequate.  

In light of these circumstances, this case must be REMANDED to afford the Veteran a current examination that includes all required testing.  In addition, while the case is in remand status, development to obtain any outstanding records that are pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and non weight-bearing.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


